United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Akron, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1672
Issued: February 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2006 appellant filed a timely appeal of a June 14, 2006 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability on May 10 or
June 12, 2004.
FACTUAL HISTORY
On November 4, 1979 appellant, then a 23-year-old clerk, filed a traumatic injury claim
alleging that he sustained a back injury when he lifted a bag of mail on November 3, 1979. The
Office accepted the claim for low back strain and a herniated L5-S1 disc secondary to
spondylolisthesis with bilateral nerve root entrapment at L5-S1. Appellant underwent lumbar
fusion surgery on June 11, 1980. He returned to work in a light-duty position performing
modified duty. On December 2, 2002 the Office issued a schedule award for a 10 percent

permanent impairment to the left leg.1 By decision dated August 18, 2005, the Office
determined that appellant had a one percent right leg permanent impairment.2
Appellant submitted treatment notes from an attending physician, Dr. Paul Steurer. In a
note dated April 1, 2004, Dr. Steurer reported increasing pain and soreness in appellant’s lower
back radiating into his legs. He indicated that a magnetic resonance imaging (MRI) scan would
be performed. On May 11, 2004 Dr. Steurer stated that appellant had a flareup with worsening
pain and soreness in his back and into his legs. He indicated that appellant would be kept out of
work that week. Appellant was off work from May 10 to 14, 2004. In a note dated May 26,
2004, Dr. Steurer reported that he had reviewed the MRI scan and appellant “is getting into some
further disc disease where he had his previous surgery. Appellant has scar tissue there but also
getting into some foraminal stenosis.” Dr. Steurer reported that appellant had worsening pain
and would be evaluated by a surgeon.
Appellant stopped working on June 12, 2004. He filed a recurrence of disability claim
(Form CA-2a) for the period May 10 to 14, 2004, and a CA-2a for the period commencing
June 12, 2004. In a treatment note dated June 16, 2004, Dr. Steurer reported that appellant was
having more pain and soreness across his lumbar spine with more radicular pain and numbness.
He stated, “we are going to have to keep him out of work.”
In a report dated September 9, 2004, Dr. Michael Smith, an orthopedic surgeon, indicated
that the May 17, 2004 MRI scan “essentially is a normal MRI [scan] for a person that has had all
the difficulty he has had” and did not show significant new stenosis. He stated that the MRI scan
was positive for some postoperative healing and epidural scarring at his previous surgical site,
otherwise there was no surgical pathology and appellant did not need surgery.
Dr. Steurer submitted a narrative report dated December 10, 2004 noting appellant had a
long history of back pain and now had chronic back and leg pain. According to Dr. Steurer,
appellant was unable to stand for a prolonged period or engage in repetitive bending or lifting.
He noted that appellant also had cervical disc disease. Dr. Smith diagnosed status post anterior
cervical fusion, status post laminectomy lumbar spine with stenosis and epidural scar and remote
compression fracture L1. He concluded that appellant should be considered for disability
retirement.
By decision dated October 3, 2005, the Office denied the claims for recurrences of
disability as of May 11 and June 12, 2004. Appellant requested a hearing before an Office
hearing representative, which was held on April 19, 2006. By decision dated June 14, 2006, the
hearing representative affirmed the October 3, 2005 decision.

1

The Board affirmed the schedule award determination. Docket No. 04-1447 (issued April 8, 2005).

2

Appellant requested a hearing before an Office hearing representative; he did not request review by the Board on
this appeal.

2

LEGAL PRECEDENT
The Office’s regulation defines the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5
ANALYSIS
In the present case, appellant had been working in light-duty positions since his 1979
employment injury. He stopped working from May 10 to 14, 2004 and again on June 12, 2004.
Appellant did not allege a change in the light-duty job. He contended that the disability
commencing May 10 and June 12, 2004 was a recurrence of disability causally related to his
November 3, 1979 back injury. To meet his burden of proof, however, appellant must submit
reasoned medical evidence showing a change in the nature and extent of the employment-related
condition causing disability for the period claimed. With respect to May 10 to 14, 2004,
Dr. Steurer reported on May 11, 2004 that appellant had a flare-up of his back condition and
would be kept off work. He did not discuss the causal relationship of appellant’s disability for
work with the November 3, 1979 employment injury.

3

20 C.F.R. § 10.5(x).

4

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
5

Maurissa Mack, 50 ECAB 498 (1999).

3

With respect to the work stoppage commencing June 12, 2004, the record again fails to
contain a reasoned medical opinion on causal relationship between any disability and the
accepted employment injury. In a June 16, 2004 note, Dr. Steurer reported that appellant
continued to complain of back and radicular pain. He did not discuss causal relationship with the
employment injury. Dr. Smith did not discuss a period of employment-related disability in his
September 9, 2004 report. He reported, as did Dr. Steurer in a December 12, 2004 report, that
the May 2004 MRI scan showed some epidural scar formation at the site of the prior surgery.
Neither physician provided explanation or an opinion as to whether any current disability was
causally related to the back surgery in 1980.
The Board finds that the medical evidence does not contain a reasoned medical opinion,
based on a complete background, on the causal relationship between the claimed disability as of
May 10 or June 12, 2004 and the 1979 employment injury or the authorized surgery.
Accordingly, appellant did not meet his burden of proof to establish a recurrence of disability on
May 10 or June 12, 2004.
CONCLUSION
Appellant did not meet his burden of proof to establish a recurrence of disability on
May 10 or June 12, 2004.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 14, 2006 and October 3, 2005 are affirmed.
Issued: February 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

